Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2005

A. H. v. S Orange Maplewood
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"A. H. v. S Orange Maplewood" (2005). 2005 Decisions. Paper 255.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                              NO. 03-4103
                           ________________

                   A.H., Individually and o/b/o C.H.C.,

                                          Appellants

                                         v.

        SOUTH ORANGE MAPLEWOOD BOARD OF EDUCATION

               ____________________________________

              On Appeal From the United States District Court
                       For the District of New Jersey
                       (D.C. Civil No. 03-cv-03617)
                 District Judge: Honorable Jose L. Linares
              _______________________________________

                Submitted Under Third Circuit LAR 34.1(a)
                            August 26, 2005

        Before: ROTH, MCKEE AND ALDISERT, CIRCUIT JUDGES

                        (Filed: November 7, 2005)


                       _______________________

                              OPINION
                       _______________________

PER CURIAM
       Pro se appellant A.H.1 appeals from the order of the United States District Court

for the District of New Jersey dismissing her action for fees and related costs pursuant to

the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. For

the reasons set forth below, we will affirm.

       The proceedings below were initiated by a complaint filed by Tracée Edmondson,

M.B.A., identified in the complaint and supporting documents as the “consultant” and

“consultant and advocate” for A.H., proceeding individually and on behalf of her

daughter C.H.C. According to the complaint and supporting affidavits, C.H.C. has a

learning disability and is eligible under the IDEA for special education services from the

South Orange Maplewood (New Jersey) schools. A.H. retained Edmondson, a special

education consultant and president/founder of Total Envolvement consulting firm, who

successfully represented A.H. and C.H.C. in pursuing educational remedies in a due

process hearing before New Jersey’s Office of Administrative Law. On behalf of A.H.

and C.H.C., Edmondson filed this action pursuant to 20 U.S.C. § 1415, seeking an award

of reasonable fees and related costs incurred in representing them in the administrative

proceeding, as well as fees and costs incurred in bringing the action. Edmondson

attached an affidavit and a list of tasks performed, indicating that she spent 3,402 hours

on the matter. Her fees, calculated at $350.00 per hour, totaled $1,190,700.00.




   1
     Appellant signs her name to the pleadings on appeal, but she is known as “A.H.” in
the district court caption, as the parent of a child-plaintiff.

                                               2
       The district court denied relief, noting the plaintiffs’ failure to provide an affidavit

of services limited to the representation of the plaintiffs before the Office of

Administrative Law. A.H., now proceeding pro se, appeals the district court’s order.

       We have jurisdiction under 28 U.S.C. § 1291. Under the IDEA, a “prevailing

party” may be awarded “reasonable attorneys’ fees as part of the costs to the parents or

guardian of a child or youth” with a disability. 20 U.S.C. § 1415(i)(3)(B). Generally, we

review a decision to grant or deny a request for fees for an abuse of discretion, but we

review the district court’s choice, interpretation, and application of the law to the facts in

plenary fashion. See Holmes v. Millcreek Township Sch. Dist., 205 F.3d 583, 589 (3d

Cir. 2000). We are free to affirm the district court’s judgment on any basis supported by

the record. Fairview Township v. EPA, 773 F.2d 517, 525 n.15 (3d Cir. 1985).

       At the outset, we emphasize that actions in federal court must be pleaded and

pursued either by the parties personally, or by an attorney. 28 U.S.C. § 1654. Thus, the

district court’s local procedural rules provide, generally, that persons admitted to practice

in that court are attorneys. D.N.J. L. Civ. R. 101.1. Also, Rule 11 of the Federal Rules of

Civil Procedure requires that documents filed with the district court are to be signed by

counsel, or signed by the party if the party is not represented by counsel; unsigned

documents are subject to being stricken. Fed. R. Civ. P. 11(a). Each paper is to include

the signer’s address and telephone number. Id.

       In this case, we observe from the record that A.H. did not sign the complaint and



                                               3
did not pursue the action before the district court on her own behalf. Rather, Edmondson

prepared and signed the complaint and documents submitted in support thereof and did so

as A.H.’s representative. Indeed, the document titled “Notice of Motion for Fees and

Expenses” specifically states that “the undersigned, Total Envolvement, consultant and

advocate for Plaintiffs, A.H., individually and on behalf of her daughter, C.H.C., shall

move before the Judge of the United States District Court for the District of New

Jersey. . . for entry of an Order awarding fees and expenses . . . .” (District Court

Document #2.) Moreover, the address and telephone number provided on the documents

is that of Edmondson’s consulting firm, Total Envolvement. However, it is apparent that

Edmondson was not an attorney at the time she filed the action. She identifies herself in

her filings as a consultant, and her résumé (submitted in support of the fee request) does

not reflect that she ever attended law school.2 The fact that A.H. now proceeds pro se on

appeal does not cure the unauthorized filings in district court. Thus, we will affirm the

district court’s dismissal of the complaint. We clarify that the dismissal is without

prejudice to a properly-filed action for fees that A.H. might wish to pursue. We express

no opinion as to the merits of any such action.


   2
     We note that, in a similar case filed by Edmondson four months prior to the one sub
judice, the district court found that Edmondson was not authorized to file pleadings in the
district court as a non-party and a non-attorney, and concluded that Edmondson’s filings
constituted the unauthorized practice of law. Neither the factual findings nor the legal
conclusions were challenged on appeal. E.R. v. Vineland Bd. Of Educ., No. 03-1121
(D.N.J. Nov. 13, 2003) (citing 28 U.S.C. § 1654; D.N.J. Civ. R. 101.1; Arons v. New
Jersey State Bd. Of Educ., 842 F.2d 58 (3d Cir. 1988)).

                                              4
      For the foregoing reasons, we will affirm the district court’s order. Appellant’s

motion to expedite the appeal is denied.




                                            5